Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 33 now depends from allowable claim 17. The restricted invention limitation has been removed from claim 33 and therefore claims 33-35 are now in condition for allowance. 
Allowable Subject Matter
Claims 17-35 and 52-56 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the combination including limitation the seal comprises a sealing surface and a locking surface, wherein the locking surface comprises a plurality of locking lugs positioned on the locking surface so as to engage a plurality of corresponding openings in the rigid cover in the invention as claimed is neither disclosed nor rendered obvious by the prior art. 
Regarding claim 52, the combination including limitation the locking surface comprises a plurality of locking lugs positioned on the locking surface to engage a plurality of corresponding openings in a rigid cover in the invention as claimed is neither disclosed nor rendered obvious by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198.  The examiner can normally be reached on Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN A CRANE/Primary Examiner, Art Unit 3754